DETAILED ACTION

1.	This office action is in response to amendment filed on Nov. 09, 2021. Claims 1-6, 8-16, and 18-20 have been amended. Claims 7 and 17 have been canceled. No new claim has been added. Claims 1-6, 8-16, and 18-20 have been presented. Claims 1-6, 8-16, and 18-20 are pending.
Claims 1-6, 8-16, and 18-20 are allowed.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
3. 	Applicant’s arguments/remarks filed on 11/09/2021 is persuasive thus, the application is in condition to be allowed. 
4.	Applicant(s) filed amendment on 11/09/2021 based on allowable subject matter mentioned in previous non-final office action mailed out on 08/09/2021. The amendments are persuasive on pages 7-8 of applicant’s remarks regarding the rejection of the claims under 35 U.S.C. 103. Therefore, the rejection of the claims under 35 U.S.C. 103 are withdrawn by the examiner.

Allowable Subject Matter
5. 	Independent claims 1, 11, and 19 are allowed over prior art of record. Dependent claims 2-6, 8-10, 12-16, 18, and 20 depend on the above-mentioned independent claims 1, 11, and 19 are allowed by virtue of its dependency. 
Examiner’s Statement of Reasons for Allowance
6.	The following is an examiner’s statement of reasons for allowance: Independent claims 1, 11, and 19 are allowed in view of the prior art.
The closest prior art Ansari et al. (US 8,856,289) discloses service management system communicates via wide area network (WAN) with gateway devices at various user premises, to remotely manage delivery of application services and/or features thereof by the gateway device(s ), based on service subscriptions of customers associated with the gateway devices (Ansari, abstract), and Renzi et al. (US 20070180490) discloses providing policy-based protection services, the policy is developed a plan is put into action to protect the asset, and a policy implementer is developed and/or purchased, distributed, configured, and managed (Renzi, Abstract), however, the prior art taken alone or in combination fails to teach or suggest transforming, by the policy management engine, the security policy into a format applicable to the each of the resources, and configuring, by the policy management engine, based on the configuration parameters, transformed security policy on a security component of the each of the resources; monitoring, by the policy management engine, the security component of the each of the resources and determining, by the policy management engine, modifications made to the security policy at a corresponding one of the resources; on determining the modifications made to the security policy, automatically correcting, by the policy management engine, the security policy at the corresponding one of the resources; and generating and rendering, by the policy management engine, a notification comprising the security policy, the modifications, and detailed information of the modifications, and the automatic correction of the security policy, to at least one administrator device for analysis and management of the security policy, in combination with the rest of the claim 1 limitations.
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was 
Dependent claims 2-6, 8-10, 12-16, 18, and 20 depend upon the above-mentioned allowed independent claims 1, 11 and 19 and are therefore allowed by virtue of its dependency. 
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at the time it was filed. 
Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious all the steps disclosed in the independent claims with proper motivation at or before the time it was effectively filed.

7.	Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance." 
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nicodemus et al. (US 20070143851) discloses fine tuning access control by remote, endpoint systems to host systems. Multiple conditions/states of one or both of the endpoint and host systems are monitored, collected and fed to an analysis engine.
Cheaito et al. 2010 IEEE, “A deployment framework for self-contained policies”, Communications Society by subject matter experts for publication in the CNSM 2010 . 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALIL NAGHDALI whose telephone number is (571) 272-9884. The examiner can normally be reached on M-F 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, KRISTINE L KINCAID can be reached on (571) 272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/KHALIL NAGHDALI/Primary Examiner, Art Unit 2437